City of San Antonio Building
                                                                                7




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 10, 2015

                                      No. 04-14-00508-CV

                                        Rudy MENDEZ,
                                           Appellant

                                                v.

              CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                  Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08659
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        On December 4, 2014, the trial court signed an order granting the contests to appellant’s
affidavit of indigence. Texas Rule of Appellate Procedure 20.1 provides as follows:

       1) Motion. If the trial court sustains a contest, the party claiming indigence may
       seek review of the court’s order by filing a motion challenging the order with the
       appellate court without advance payment of costs.

       (2) Time for Filing; Extension. The motion must be filed within 10 days after the
       order sustaining the contest is signed, or within 10 days after the notice of appeal
       is filed, whichever is later. The appellate court may extend the time for filing on
       motion complying with Rule 10.5(b).

TEX. R. APP. P. 20.1(j)(1),(2) (emphasis added).

        Therefore, appellant’s request for review of the trial court’s order was due no later than
December 15, 2014. Appellant filed a letter, which we construe as an appeal from the trial
court’s order granting the contests, on February 9, 2015. However, because appellant did not
timely seek review of the trial court’s December 4, 2014 order, we do not consider the merits of
his appeal from the order sustaining the contests. Therefore, appellant is required to pay the
following costs on appeal.
        A filing fee of $195.00 was due from appellant when this appeal was filed but it was not
paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208
(West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE
SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013).

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellant, not later than March 19, 2015, to pay the applicable
filing fee. If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.

         The clerk’s record of the underlying case has not been filed. Therefore, we further
ORDER appellant to provide written proof to this court no later than March 19, 2015 that the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee. If appellant
fails to file such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

        The reporter’s record of the underlying case has not been filed. Therefore, if appellant
desires a reporter’s record, and has not already done so, appellant is hereby ORDERED to (1)
request in writing, no later than March 19, 2015, that a reporter’s record be prepared and (2)
designate in writing, no later than March 19, 2015, the exhibits and those portions of the record
to be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a copy of
the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than March 19,
2015.

        It is also ORDERED that appellant provide written proof to this court no later than March
19, 2015 that the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee. If appellant fails to provide such written proof within the time provided, this court
will only consider those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court